—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered June 23, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 2 to 6 years and 1 to 3 years, unanimously affirmed.
The challenged portions of the People’s summation were generally responsive to the defense summation and there was no pattern of prejudicial misconduct that would warrant reversal (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). To the extent that the prosecutor, in a brief and isolated comment, mischaracterized defendant’s position, this did not rise to the level of depriving defendant of a fair trial.
We have considered and rejected defendant’s remaining claims. Concur — Sullivan, P. J., Rosenberger, Tom, Andrias and Marlow, JJ.